NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT C. WOODROFFE,                            No.    15-35447

                Plaintiff-Appellant,            D.C. No. 2:12-cv-00124-SI

 v.
                                                MEMORANDUM*
KULONGOSKI, Former Governor; MAX
WILLIAMS; MICHAEL F. GOWER;
BRIAN BELEQUE; WHITNEY DODSON;
POLLY STUART; ZACH ERDSMAN;
JOHN R. KROGER; MARY HAZEL
WILLIAMS; DAVID E. LEIGH;
KRISTINA MANELY; WALTER M.
BEGLAU; BRANDON KELLY; G. LONG,
Captain; JONES; DICKEY; DUREN;
REDDING; MULLAN, Sgt.; ADAMSON,
Corporal; HANNON, Correctional Officer;
WEBBER, Correctional Officer; JANA
RUSSELL; HELENE LINCHMAN; L.
GAPFORD, Mister; CHRISTY
HENNINGS; BRIAN ANDREW
WALKER; MARK NOOTH; ROBERT
REAL, Captain; AL HANNON;
EASTWOOD; JEFF PREMO,
Superintendent; DENISE PARKER;
FRANK SERRANO; STAN CZERANIAK;
GARTH GULICK, Doctor; SHIRLY
HODGE; CARNING, Nurse; FLORES,
Nurse; RANDY GEER; JUDY GILMORE;
STEVE SHELTON, Doctor; BILL

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
DOMAN; STEVE SPRANG; M. ROSSI;
ROCHESTER, Ms.; WHEELER, Ms.;
FELTON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                         Submitted December 14, 2018**

Before: FARRIS, TROTT, and TALLMAN, Circuit Judges.

      Robert Woodroffe, a state prisoner, appeals pro se from the district court’s

summary judgment in his action brought under 42 U.S.C. § 1983 action alleging

constitutional and state law claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment for defendants on

Woodroffe’s medical deliberate indifference claim because Woodroffe failed to

raise a genuine dispute of material fact as to whether these defendants were

deliberately indifferent in the treatment of Woodroffe’s serious medical needs. See

Toguchi, 391 F.3d at 1057–60 (prison officials act with deliberate indifference only




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                     15-35447
if they know of and disregard an excessive risk to inmate health; a difference of

opinion concerning the course of treatment, negligence in diagnosing or treating a

medical condition, and medical malpractice do not amount to deliberate

indifference).

      We reject Woodroffe’s contentions that defendants violated his due process.

Procedural due process demands that “the findings of the prison disciplinary board

are supported by some evidence in the record.” Superintendent v. Hill, 472 U.S.

445, 454 (1985). The standard does not require an examination of the entire

record, independent assessment of the credibility of the witnesses, or weighing of

the evidence. Instead, the only question is whether “any evidence in the record ...

could support the conclusion reached by the disciplinary board.” Id. at 455–56.

Woodroffe’s argument that defendants’ evidence fails to meet the “some evidence”

threshold is unavailing. The Supreme Court has held that when reviewing a prison

disciplinary decision, this court should not independently assess the credibility of

witnesses or reweigh the evidence. Hill, 472 U.S. at 455–56. The record of the

hearing shows that the hearing officer considered all the evidence and rejected

petitioner’s exculpatory explanations as to the evidence presented. We find that

“some evidence” supports the disciplinary measures imposed upon Woodroffe by

the hearing officer. Therefore, we affirm.

      The district court properly granted summary judgment on Woodroffe’s


                                          3                                    15-35447
retaliation claims because he failed to present evidence of retaliatory motive, or

that his protected activities were chilled because of defendants’ conduct. See

Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005) (listing elements of a

First Amendment retaliation claim).

      We review for an abuse of discretion a district court’s denial of appointment

of counsel, Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009), and we affirm.

The district court did not abuse its discretion by denying Woodroffe’s motions to

appoint counsel because the case did not present exceptional circumstances. See

Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (holding that

“[a] finding of the exceptional circumstances of the plaintiff seeking assistance

requires at least an evaluation of the likelihood of the plaintiff’s success on the

merits and an evaluation of the plaintiff’s ability to articulate his claims in light of

the complexity of the legal issues involved” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                            4                                     15-35447